In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1874 
JOSE ORELLANA‐ARIAS, 
                                                            Petitioner, 

                                  v. 

JEFFERSON B. SESSIONS III,  
Attorney General of the United States, 
                                                           Respondent. 
                     ____________________ 

                Petition for Review of an Order of the  
                   Board of Immigration Appeals. 
                          No. A078‐678‐415. 
                     ____________________ 

    ARGUED NOVEMBER 10, 2016 — DECIDED JULY 25, 2017 
               ____________________ 

   Before RIPPLE, MANION, and ROVNER, Circuit Judges. 
    ROVNER, Circuit Judge. Jose Orellana‐Arias is a native and 
citizen  of  El  Salvador.  Immigration  officials  detained  him 
and  took  him  into  custody  as  he  entered  the  United  States 
near McAllen, Texas in April 2013. This was not his first time 
entering  the  United  States  without  being  admitted  or  pa‐
roled. In spring 2001, he came to the United States, but bor‐
der patrol agents stopped him, and after the Department of 
2                                                         No. 16‐1874 

Homeland  Security  prevailed  in  immigration  proceedings, 
he was removed to El Salvador on October 3, 2001. In 2007, 
he returned to the United States again to find work to allow 
him  to  provide  for  his  family  in  El  Salvador  and  this  time 
was  able  to  stay  and  work  undetected  from  2007  through 
December 2011, when he returned to his family.  
    Orellana‐Arias  testified  that  while  he  was  in  the  United 
States,  his  wife  informed  him  that  gang  activity  and  crime 
had  increased  significantly  during  his  time  away.  Approxi‐
mately one month after returning to El Salvador, on his way 
home  from  work,  three  masked  men  confronted  him.  Orel‐
lana‐Arias  recognized  the  men  from  their  voices  and  knew 
that they were neighborhood members (along with a leader) 
of  the  gang  MS‐13  who  were  believed  to  be  behind  the 
deaths of people in the neighborhood. The men threw him to 
the  ground,  kicked  him,  tried  unsuccessfully  to  steal  his 
shoes,  and  successfully  stole  his  phone  and  money.  One 
suggested  that  they  kill  Orellana‐Arias,  but  he  pleaded  for 
his life and managed to run away. During the incident, Orel‐
lana‐Arias twisted his ankle but did not receive any medical 
care  as  a  result  of  the  attack  other  than  taking  pills  he  re‐
ceived from a pharmacy.  
    Two days later the same men approached Orellana‐Arias 
as  he  bathed  in  a  pond  and  suggested  that  he  contribute 
$5,000 to the MS‐13 gang. When Orellana‐Arias stated he did 
not  have  the  money,  the  gang  members  insisted  that  he 
must,  as  he  had  just  returned  from  the  United  States.  They 
threatened that he would “disappear” if he did not comply. 
Orellana‐Arias negotiated with the men and, in the end, paid 
them  $500.  Following  this  incident,  the  gang  members  ex‐
torted money from Orellana‐Arias on a number of occasions, 
No. 16‐1874                                                         3

and  each  time  they  demanded  money,  he  gave  them  what‐
ever  he  had  on  hand—anywhere  from  $1–$5.  On  one  occa‐
sion  they  stopped  Orellana‐Arias  to  remind  him  to  call  a 
number they had given him to report any sightings of police 
officers. 
   To escape the extortion and fear, in April 2012, Orellana‐
Arias fled back to the United States where he was arrested at 
the  border  and  detained  for  45  days  before  being  removed 
once  again.  Back  in  his  home  town,  the  demands  by  MS‐13 
gang members continued. Gang members commanded Orel‐
lana‐Arias to call them whenever he saw the police and they 
entered  a  phone  number  into  his  cell  phone  such  that  he 
would also be suspected of being in the gang if stopped by 
the police. Orellana‐Arias testified that he refused to comply 
with the demand to act as a lookout if he saw the police, as it 
conflicted  with  his  morals.  He  also  did  not  report  his  en‐
counters to the police, believing from seeing gang members 
go free after arrest, that the police would be of no help.  
    In  October  2012,  three  men  in  civilian  clothes  shot  at 
Orellana‐Arias as he tried to escape them. They later identi‐
fied  themselves  as  police  officers  and  stated  that  they  were 
looking for two of the gang members who had once assault‐
ed  Orellana‐Arias.  They  handcuffed  Orellana‐Arias  and  re‐
viewed  the  numbers  in  his  cell  phone,  but  took  no  action 
against  him.  Orellana‐Arias  noticed  that  the  men  the  police 
were  looking  for  were  never  arrested,  confirming  his  belief 
that the police were unable or unwilling to protect him from 
future harm by gang members.  
   In February 2013, these same gang members, along with 
two  others,  again  approached  Orellana‐Arias,  asked  him  if 
he had seen the police, and again gave him a number to call 
4                                                       No. 16‐1874 

should  he  see  the  police  in  the  future.  That  same  month, 
Orellana‐Arias heard that members of MS‐13 killed two bus 
drivers who drove a route through his town after they failed 
to  pay  demanded  extortion  fees.  These  events  prompted 
Orellana‐Arias to flee the escalating violence and gang activ‐
ity  that  he  perceived  as  infecting  the  entire  country.  He  ar‐
rived  in  McAllen,  Texas  in  April  2013,  where  immigration 
officials took him into custody. While Orellana‐Arias was in 
custody, gang members twice approached his wife—once at 
home  and  once  on  the  street—asking  his  whereabouts.  The 
gangs did not contact his wife thereafter and none of Orella‐
na‐Arias’s family members have been physically harmed by 
the gangs. 
   After  being  detained  following  his  April  2013  reentry, 
Orellana‐Arias  requested  a  reasonable  fear  interview  with 
the asylum office in Chicago. The asylum officer determined 
that Orellana‐Arias did not have a reasonable fear of perse‐
cution or torture. Yet upon Orellana‐Arias’s request, the case 
was  transferred  to  an  immigration  judge  who  found  that 
Orellana‐Arias did indeed have  a reasonable fear of return‐
ing to El Salvador and vacated the asylum officer’s underly‐
ing  decision,  thus  allowing  Orellana‐Arias  to  apply  for 
withholding  of  removal  and  Convention  Against  Torture 
protection. 
    On  October  16,  2013,  Orellana‐Arias  appeared  before  a 
different  immigration  judge  by  televideo.  He  testified  re‐
garding his interactions with and fear of gang members in El 
Salvador,  including  the  facts  we  have  recounted  above.  He 
testified  that  he  feared  that  he  would  be  kidnapped  and 
killed in  El Salvador, that he has religious and moral objec‐
tions  to  gangs,  and  that  he  did  not  believe  there  was  any 
No. 16‐1874                                                          5

other  part  of  El  Salvador  to  which  he  could  relocate  safely. 
Along with his testimony, the immigration judge considered 
affidavits of family members and experts, and many articles 
on  gang  activity  in  El  Salvador.  The  immigration  judge  de‐
nied the applications and Orellana‐Arias waived his right to 
appeal. 
    Shortly  thereafter,  Orellana‐Arias  filed  an  unopposed 
motion to reconsider, stating that he wished to withdraw his 
waiver of appeal. The Board, granting the motion, remanded 
the  case  back  to  the  immigration  judge  for  preparation  of  a 
written  decision.  In  her  September  4,  2014  decision,  the  im‐
migration judge found that Orellana‐Arias was credible, but 
that he had not demonstrated that the mistreatment  he suf‐
fered previously in El Salvador rose to the level of past per‐
secution as opposed to mere harassment, and that the risk of 
future mistreatment was too speculative to constitute a clear 
probability  of  future  persecution.  Finally,  the  immigration 
judge  determined  that  Orellana‐Arias  did  not  establish  a 
nexus between any protected ground and alleged harm. The 
proposed  group  of  “young  Salvadoran  males  who  oppose 
gang  and  other  criminal  activities  due  to  their  religious 
and/or moral beliefs,” the immigration judge found, was not 
“sufficiently particular” because the core attribute is opposi‐
tion  to  gangs,  likely  a  common  attribute  held  by  every  Sal‐
vadoran citizen who is not a member of a gang. R. 136. She 
then  ruled  that  even  if  the  group  was  cognizable,  Orellana‐
Arias offered no evidence that the gang had any knowledge 
of his beliefs and opposition to the gang. Similarly, she held 
that the social group of “Salvadorans who have lived in the 
United States for many years and who are perceived by drug 
cartels,  criminal  organizations,  gangs,  and  corrupt  govern‐
ment  officials  to  have  money  upon  their  return  to  El  Salva‐
6                                                                    No. 16‐1874 

dor”  was  likewise  not  sufficiently  particular  to  be  cogniza‐
ble.  Id.  The  judge  found  that  the  record  evidence  did  not 
support Orellana‐Arias’s assertion that he faced a more par‐
ticularized  risk  than  others  because  he  lived  in  the  United 
States.  Finally,  the  immigration  judge  found  that  Orellana‐
Arias had not met his burden for CAT protection—that is, he 
did  not  experience  past  torture,  and  any  fear  of  future  tor‐
ture was too speculative to warrant protection under CAT. 
    Following  the  immigration  judge’s  decision,  Orellana‐
Arias’s  case  wound  through  a  series  of  procedural  snafus 
that we relegate to a footnote for the sake of efficiency.1 Once 
back on track, on March 24, 2016, the Board issued a decision 
denying  Orellana‐Arias’s  appeal.  The  Board’s  decision  con‐
cluded that Orellana‐Arias had not established past persecu‐
tion or that he faced a clear probability of future persecution 
on  account  of  his  membership  in  a  social  group  of  young 
Salvadoran males  who oppose  gang membership and other 
criminal activities due to their religion and/or moral beliefs. 
The Board concluded that the group has not been shown to 

                                                 
1 After the immigration judge certified the record back to the Board, on 

November  13,  2014,  the  Board  dismissed  the  appeal  without  issuing  a 
briefing  schedule.  R.  122.  On  December  15,  2014  Orellana‐Arias  filed  a 
motion for reconsideration with the Board, arguing that it was procedur‐
al error to dismiss the appeal without briefing. The Department did not 
oppose  the  motion  for  reconsideration  and  the  Board  granted  the  mo‐
tion. R. 90. At the same time that Orellana‐Arias filed a motion for recon‐
sideration  with  the  Board,  he  filed  a  petition  in  this court  for  review  of 
the Board’s November 13, 2014 decision. See Orellana‐Arias v. Holder, No. 
14‐3712,  R.  1.  After  the  Board  reopened  his  removal  proceedings,  this 
court  granted  Orellana‐Arias’s  voluntary  dismissal  of  his  motion.  Id.  at 
R. 7. 
No. 16‐1874                                                            7

be  cohesive  and  socially  distinct  in  El  Salvador,  and  that  it 
was too loosely defined to meet the requirement of particu‐
larity because it is overbroad. The Board also concluded that 
Orellana‐Arias  had  not  established  past  persecution  or  that 
he faced a clear probability of future persecution on account 
of his membership in a social group of individuals who are 
perceived  by  drug  cartels,  criminal  organizations,  gangs, 
and  corrupt  government  officials  to  have  money  because 
they  are  returning  from  the  United  States.  The  Board  again 
concluded  that  it  was  not  sufficiently  distinct  or  defined 
with  sufficient  particularity.  Finally,  the  Board  concluded 
that  Orellana‐Arias  had  failed  to  meet  the  nexus  require‐
ment,  that  is,  that  he  was  targeted  on  account  of  his  mem‐
bership  in  either  of  these  two  social  groups.  The  Board 
pointed  out  that  “gangs  and  other  criminal  elements  target 
anyone who could provide them with money, goods or ser‐
vices.” R. 4.  
    Moving  on  to  the  CAT  appeal,  the  Board  concluded,  in 
one  sentence,  that  Orellana‐Arias  “did  not  meet  his  burden 
of  proof  to  establish  that  it  is  more  likely  than  not  that  he 
will be tortured by or with the instigation of or with the con‐
sent or acquiescence (including willful blindness) of a public 
official  or  other  person  acting  in  an  official  capacity  in  El 
Salvador.” Id.  
    Orellana‐Arias objects to the conclusions of the immigra‐
tion  judge  and  Board,  asserting  that  he  did  indeed  demon‐
strate  past  persecution,  that  both  of  his  proposed  social 
groups are cognizable under the Immigration and Nationali‐
ty  Act,  that  he  was  targeted  because  of  his  membership  in 
those groups, that he established a clear probability of future 
persecution,  and  that  he  warranted  protection  under  the 
8                                                      No. 16‐1874 

Convention  Against  Torture.  We  review  the  decision  of  the 
immigration  judge  as  supplanted  by  the  Board,  reviewing 
the legal conclusions de novo and the factual conclusions to 
determine  whether  they  are  supported  by  substantial  evi‐
dence. Dominguez‐Pulido v. Lynch, 821 F.3d 837, 841 (7th Cir. 
2016).  The  standard  of  review  is  a  deferential  one  in  which 
we  “uphold  the  Board’s  determination  if  it  is  supported  by 
substantial  evidence—that  is,  reasonable,  substantial,  and 
probative  evidence  on  the  record  considered  as  a  whole.” 
Cece v. Holder, 733 F.3d 662, 669 (7th Cir. 2013) (en banc). We 
overturn  the  Board’s  decision  only  if  the  record  compels  a 
different result. Tapiero de Orejuela v. Gonzalez, 423 F. 3d 666, 
671 (7th Cir. 2005).  
    Although  the  Board  discussed  the  cognizability  of  the 
proposed  social  groups,  we  need  not,  as  we  agree  with  the 
Board’s secondary assessment that even if the two proposed 
groups  are  cognizable  as  social  groups  under  the  Immigra‐
tion  and  Nationality  Act,  Orellana‐Arias  has  not  provided 
sufficient  evidence  establishing  that  he  was  targeted  on  the 
basis  of  his  membership  in  either  social  group.  In  other 
words, in  order to determine  whether a  petitioner has been 
persecuted  based  on  membership  in  a  social  group,  the  ad‐
judicating  court  must  determine  both  whether  the  group 
constitutes a social group under the Act and whether the pe‐
titioner has established a nexus between the persecution and 
the membership in the social group. Lozano‐Zuniga v. Lynch, 
832 F.3d 822, 827 (7th Cir. 2016). In this case, both the Board 
and immigration judge determined that there was no nexus 
and  we  agree,  thus  making  it  unnecessary  to  determine 
No. 16‐1874                                                                     9

whether  the  social  groups  defined  by  Orellana‐Arias  were 
cognizable under the Act.2 
     To be eligible for asylum, an applicant bears the burden 
of  demonstrating  that  he  is  “unable  or  unwilling  to  return” 
to the country of his nationality “because of persecution or a 
well‐founded fear of persecution on account of race, religion, 
nationality, membership in  a particular social group,  or po‐
litical  opinion.” 8 U.S.C. § 1101(a)(42)(A). In  this case,  Orel‐
lana‐Arias claims that he was and will be persecuted because 
of his membership in the two social groups set forth above. 
A petitioner for asylum can meet his burden by proving ei‐
ther past persecution or well‐founded fear of future persecu‐
tion.  Dominguez‐Polido,  821  F.3d  at  844.  An  applicant  who 
successfully proves that she was subject to past persecution 
is  presumed  to  have  a  well‐founded  fear  of  future  persecu‐
tion,  which  the  Attorney  General  can  rebut  by  demonstrat‐
ing a change in conditions in the applicant’s home country. 
Cece, 733 F.3d at 668; 8 C.F.R. § 1208.13(b)(1). Applicants who 
base  their  claim  on  membership  in  a  social  group  must 
demonstrate that the group to which they belong is defined 
by  a  characteristic  or  characteristics  that  are  either  immuta‐
ble or so fundamental that a person ought not be required to 
change. Cece, 733 F.3d at 669. And, importantly for this case, 
                                                 
2 Despite this conclusion, however, we note parenthetically that the par‐

ties  spend  much  time  discussing  the  Board’s  conclusion  that  Orellana‐
Arias’  proposed  social  groups  were  overly  broad  and  not  sufficiently 
particularized. As we have noted time and again, in this circuit we reject 
the  notion  that  the  breadth  of  a  social  category  per  se  makes  it  non‐
cognizable  under  the  Act.  Cece,  733  F.3d  at  674;  see  also  Gutierrez  v. 
Lynch, 834 F.3d 800, 805 (7th Cir. 2016); N.L.A. v. Holder, 744 F.3d 425, 438 
(7th Cir. 2014). 
10                                                     No. 16‐1874 

the applicant “must establish a ‘nexus’ between any past or 
feared harm and that membership. In other words, the peti‐
tioner must show that he or she is persecuted on account of 
membership in a particular social group.” Dominguez‐Pulido, 
821 F.3d at 844–45 (internal citations omitted). 
     Orellana‐Arias did not present sufficient evidence that he 
was  targeted  on  the  basis  of  his  membership  in  a  group  of 
individuals  who  are  perceived  by  drug  cartels,  criminal  or‐
ganizations, gangs, and corrupt government officials to have 
money  because  they  are  returning  from  the  United  States. 
The  gangs  appeared  to  have  targeted  Orellana‐Arias  to  fill 
their coffers with his money, but there is no evidence that he 
was targeted based on the fact that he was perceived to have 
money  because  he  was  returning  from  the  United  States. 
Although it is true that the gang mentioned his return from 
the  United  States  when  it  first  approached  him  asking  for 
money,  Orellana‐Arias  provided  no  evidence  that  he  was 
more  of  a  target  because  he  was  deported  from  the  United 
States  then  he  would  have  been  had  he  returned  from,  for 
example,  Qatar,  Luxembourg,  Brunei  or  any  other  country 
perceived to be wealthy, or had he won the lottery, inherited 
a large estate, secured a high‐paying job, or discovered a di‐
amond mine in his backyard. Moreover, after that initial ex‐
tortion, in which Orellana‐Arias stated that he gave the gang 
all the money he had available, the fact of his return from the 
United States dropped out of the equation. In other words, it 
was  simply  Orellana‐Arias’s  perceived  wealth  alone  that 
made  Orellana‐Arias  a  target  for  the  gang.  Our  prior  deci‐
sions  have  held  that  “wealth,  standing  alone,  is  not  an  im‐
mutable  characteristic  of  a  cognizable  social  group.” 
Dominguez‐Pulido,  821  F.3d  at  845  (citing  Tapiero  de  Ore‐
juela, 423  F.3d  at  672).  Specifically,  in  Dominguez‐Pulido  we 
No. 16‐1874                                                          11

held  that  the  social  group  of  individuals  deported  from  the 
United  States  who  have  money  or  are  perceived  to  have 
money  and  who  have  family  members  in  the  United  States 
who could pay a ransom “is not cognizable as a ground for 
protection  because  its  primary  characteristic  is  wealth  or 
perceived wealth … [and the petitioner’s] attempt to narrow 
his  proposed  group  by  adding  the  trait  of  ‘being  deported 
from  the  U.S.’  does  not  render  his  group  cognizable.  “ 
Dominguez‐Pulido, 821 F.3d at  845; see also  Lopez v.  Sessions, 
No.  17‐1047,  2017  WL  2543346,  at  *3,  859  F.3d  464  (7th  Cir. 
June 13, 2017); Gutierrez, 834 F.3d at 806 (concluding that the 
social group of people who have money or are perceived to 
have money is not a cognizable social group, even when the 
characteristic  of  having  been  deported  from  the  United 
States is added); But see Gutierrez, 834 F. 3d at 807–808 (Pos‐
ner, J. concurring) (arguing that the fact that wealth is not an 
immutable  characteristic  is  not  reason  to  deny  a  social 
grouping in asylum cases as wealth rarely stands alone and 
moreover, “having or being thought to have wealth is in an 
important  practical  sense  ‘immutable.’”)  and  Lozano‐Zuniga, 
832 F.3d at 828 (expressing a lack of certainty as to whether 
the  group  of  “recent  deportees  from  the  United  States  who 
might  be  perceived  to  have  money”  is  a  cognizable  social 
group but finding it unnecessary to resolve). The concurring 
opinion in Gutierrez raises significant concerns about wheth‐
er  perceived  wealth  is  an  immutable  characteristic  but,  in 
any  event,  in  this  circuit  we  have  determined  that  wealth 
alone  is  not  cognizable  as  a  social  group.  And  we  are  not 
alone in finding that wealth alone, or even wealth along with 
deportation  from  the  United  States  are  not  characteristics 
that are cognizable as a social group under the Act. See Bel‐
trand–Alas  v.  Holder,  689  F.3d  90,  94  (1st  Cir.  2012)  (neither 
12                                                      No. 16‐1874 

wealth alone nor perceived wealth upon returning from the 
United  States  can  form  the  basis  for  a  cognizable  social 
group);  Ucelo–Gomez  v.  Mukasey,  509  F.3d  70,  72–74  (2d  Cir. 
2007) (wealth alone cannot form the basis of a social group); 
Faustov v. Attorney Gen., 538 F. Appʹx 166, 168 (3d Cir. 2013) 
(perceived wealth cannot form the basis of a cognizable so‐
cial group); Temu v. Holder, 740 F.3d 887, 895 (4th Cir. 2014) 
(affluence  alone  cannot  be  basis  of  social  group);  Gonzalez‐
Soto v. Lynch, 841 F.3d 682, 684 (5th Cir. 2016) (neither wealth 
alone  nor  perceived  wealth  upon  return  from  the  United 
States  are  recognized  as  social  groups);  Sanchez‐Robles  v. 
Lynch, 808 F.3d 688, 692 (6th Cir. 2015) (perceived wealth af‐
ter return from working in the United States is not a charac‐
teristic  that  can  form  the  basis  of  a  social  group);  Matul–
Hernandez v. Holder, 685 F.3d 707, 712–13 (8th Cir. 2012) (in‐
dividuals  returning  from  United  States  and  perceived  as 
wealthy  do  not  constitute  a  recognized  particular  social 
group); Ramirez‐Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 
2016)  (people  perceived  as  wealthy  Americans  is  not  a  dis‐
crete  class  of  persons  recognized  by  society  as  a  particular 
social  group);  Delcid‐Zelaya  v.  Holder,  534  F.  Appʹx  694,  698 
(10th  Cir.  2013)  (perceived  wealth  based  on  return  from 
United States does not constitute a social group); Ilyukhin v. 
U.S.  Atty.  Gen.,  489  F.  Appʹx  331,  334  (11th  Cir.  2012) 
(“wealth and perceived ability to pay bribes is not the sort of 
attribute that is fundamental to a person’s individual identi‐
ty  sufficient  to  comprise  a  particular  social  group.”).  More 
importantly, a person claiming that he is targeted because of 
his  perceived  wealth  having  returned  from  the  United 
States, must submit evidence supporting that claim (Rivera v. 
Lynch, 845 F.3d 864, 865 (7th Cir. 2017)), and Orellana‐Arias 
has failed to do that. 
No. 16‐1874                                                       13

     As for Orellana‐Arias’s proposed social group of “young 
Salvadoran males  who oppose  gang  membership and other 
criminal  activities  due  to  their  religious  and/or  moral  be‐
liefs,” we need not opine on the cognizability of that  group 
either. As the immigration judge pointed out, nothing in the 
record before the immigration court suggested that the gang 
members  knew  about  Orellana‐Arias’s  moral  or  religious 
objection  to  gangs.  Orellana‐Arias  had  not  voiced  any  such 
concern  or  made  any  of  his  positions  public.  Although  he 
did  refrain  from  reporting  police  activity  to  the  gang  mem‐
bers, as they instructed him to do, it is not clear that the gang 
members would have perceived his lack of reports to be the 
result of his opposition to gang activity as opposed to mere 
failure  to  witness  any  relevant  police  activity.  And  without 
any knowledge of his religious or moral opposition to gangs, 
it  cannot  be  said  that  the  gang  targeted  Orellana‐Arias  on 
account of his membership in such a group.  
    We conclude that Orellana‐Arias did not meet his burden 
of  demonstrating  a  nexus  between  the  alleged  persecution 
and his proposed social groups of wealthy deportees or gang 
resisters. But even were this not so, Orellana‐Arias’s petition 
was  properly  denied  for  failing  to  demonstrate  either  past 
persecution or a well‐founded fear of future persecution.  
    The  burden  of  establishing  past  persecution  or  a  fear  of 
future  persecution  falls  to  the  petitioner.  8  U.S.C. 
§§ 1229a(c)(4)(A)(i),  §  1231(b)(3)(C).  Persecution  “must  rise 
above mere harassment,” and can include “detention, arrest, 
interrogation,  prosecution,  imprisonment,  illegal  searches, 
confiscation  of  property,  surveillance,  beatings,  or  torture,” 
or  behavior  that  threatens  the  same,  and  “non‐life‐
threatening behavior such as torture and economic depriva‐
14                                                       No. 16‐1874 

tion  if  the  resulting  conditions  are  sufficiently  severe,”  Ve‐
lasquez‐Banegas v. Lynch, 846 F.3d 258, 270–71 (7th Cir. 2017). 
However,  “generalized  conditions  of  hardship  which  affect 
entire populations do not rise to the level of persecution.” Id.  
    In  this  case,  the  gang  attacked  Orellana‐Arias,  throwing 
him to the ground, kicking him and twisting his ankle. Our 
precedent  informs  that  minor  injuries  such  as  these,  albeit 
traumatic,  do  not  rise  to  the  level  of  persecution.  “Persecu‐
tion involves, we suggest, the use of significant physical force 
against  a  person’s  body,  or  the  infliction  of  comparable 
physical  harm  without  direct  application  of  force.”  Tsegmed 
v. Sessions, No. 16‐1036, 2017 WL 2588881, at *3, 859 F.3d 480 
(7th  Cir. June 15, 2017) (emphasis in original).  Mere harass‐
ment will not suffice. Velasquez‐Banegas, 846 F.3d at 270. See 
Nzeve v. Holder, 582 F.3d 678, 684 (7th Cir. 2009) (blister and 
bruises from attack does not compel finding of past persecu‐
tion);  Mema  v.  Gonzales,  474  F.3d  412,  416–18  (7th  Cir.2007) 
(abduction  at  gunpoint  followed  by  detention  and  physical 
abuse,  resulting  in  petitioner  losing  consciousness,  did  not 
compel conclusion that petitioner suffered past persecution); 
Zhu v. Gonzalez, 465 F.3d 316, 319–20 (7th  Cir. 2016) (beating, 
including being hit on the head with a brick resulting in cut 
requiring seven stitches, did not compel finding of persecu‐
tion);  see  also  Dandan  v.  Ashcroft,  339  F.3d  567,  573–74  (7th 
Cir. 2003) (record did  not  compel conclusion that petitioner 
suffered  persecution  based  on  a  single  incident  where  he 
was  detained  and  deprived  of  food  for  three  days  and  was 
“beaten to the extent that his face became ‘swollen’” because 
petitioner needed to provide more detail). 
    As  the  immigration judge  pointed out, the death threats 
are  more  troubling,  but  Orellana‐Arias  bought  off  the  gang 
No. 16‐1874                                                     15

members  with  small  payments,  and  other  than  the  minor 
physical injury in the first interaction, they appeared content 
to  leave  him  physically  unharmed  each  time  thereafter  de‐
spite  his  failure  to  meet  their  high  monetary  demands  and 
despite the fact that he never participated as a police lookout 
as  they  requested.  No  one  in  his  immediate  family  was 
threatened with death or physical injury due to his failure to 
meet the gang’s demands. The immigration judge found that 
the threats simply were not credible or imminent. R. 133. The 
facts do not compel us to conclude otherwise.  
    The  economic  hardship  posed  to  Orellana‐Arias  and  his 
family from this extortion cannot be ignored, but we cannot 
say that the immigration judge erred by concluding that the 
economic harm did not rise to the level of persecution. Eco‐
nomic harm can indeed rise to the level of persecution if it is 
deliberately imposed as a form of punishment and it results 
in  sufficiently  severe  deprivations.  Ahmed  v.  Gonzales,  467 
F.3d 669, 673 (7th Cir. 2006). But, as we have noted, our im‐
migration laws do not allow for grants for asylum for gener‐
alized  conditions  of  crime  and  poverty  within  a  nation.  Ve‐
lasquez‐Banegas, 846 F.3d at 270. This case highlights the dire 
circumstances that many people around the world face from 
drugs, gangs, crime, and poverty. El Salvador has one of the 
highest crime rates in the world. See Rivera, 845 F. 3d at 866. 
“But persecution is not so broad a concept as to encompass 
all that we regard as ‘unfair, unjust, or even unlawful or un‐
constitutional’”  and  does  not  include  within  its  parameters 
“unpleasant  or  even  dangerous  conditions  in  [the  appli‐
cantʹs]  home  country  ”  or  “[g]eneral  conditions  of  hardship 
that affect entire populations.” Ahmed, 467 F.3d at 673 (inter‐
nal citations omitted). An applicant for asylum must present 
16                                                       No. 16‐1874 

evidence  of  how  safe  or  unsafe  he  personally  will  be  in  El 
Salvador. Rivera, 845 F.3d at 866.  
     Orellana‐Arias  states  that  we  defined  persecution  in 
Tapiero  de  Orejula  to  include  repeated  attempts  at  extortion 
and various death threats. See Brief of Petitioner at 16 (citing 
Tapiero de Orejula, 423 F.3d at 673). But he neglects to include 
the fact that we  found persecution of  that family where the 
gang repeatedly attempted to extort the family, made multi‐
ple death threats, and actually followed up those threats by 
murdering  the  family  patriarch.  Tapiero  de  Orejula,  423  F.3d 
at  673.  Here  of  course,  and  thankfully,  there  was  no  actual 
murder  of  a  family  member  lending  credence  to  the  naked 
threats.  Orellana‐Arias  has  not  met  his  burden  of  demon‐
strating past persecution. 
     An applicant who has not demonstrated past persecution 
but who still seeks asylum, must demonstrate a clear proba‐
bility  of  future  persecution  “because  of  [his]  race,  religion, 
nationality,  membership in  a particular social group,  or po‐
litical opinion.” 8 U.S.C. § 1231(b)(3)(A). Orellana‐Arias must 
show a clear probability of persecution if removed to El Sal‐
vador,  that  is,  that  it  appears  more  likely  than  not  that  he 
will  suffer  persecution  if  removed.  Musa  v.  Lynch,  813  F.3d 
1019, 1023 (7th Cir. 2016); 8 C.F.R. § 1208.16(b)(2). 
    The  immigration  judge’s  determination  that  Orellana‐
Arias  failed  to  establish  that  there  was  a  clear  probability 
that  he  would  be  subject  to  future  danger  because  of  his 
membership  in  these  social  groups  was  supported  by  rea‐
sonable and substantial evidence. A petitioner must set forth 
specific,  detailed  evidence  indicating  that  it  would  be  more 
likely  than  not  that  he  would  be  individually  targeted  for 
harm. Lozano‐Zuniga, 832 F.3d at 828–29. Fears of generalized 
No. 16‐1874                                                        17

harms are not enough. Id. at 828. The immigration judge de‐
termined  that  Orellana‐Arias’s  fear  of  future  persecution 
was  too  speculative  to  meet  the  burden  for  withholding  of 
removal. The gang has not delivered on any threats against 
his family since he has been gone (nor did they while he was 
in  El  Salvador),  gang  members  never  asked  Orellana‐Arias 
to join MS‐13 in the past nor punished him for failing to act 
as a police lookout. Nor have they extorted his family while 
he has been in the United States despite the fact that he had 
previously admitted to the gang members that he had been 
sending  all  of  the  money  he  earned  in  the  United  States 
home to his family so that they could repair their hurricane‐
damaged home.           
    That leaves for our consideration, Orellana‐Arias’s claim 
for  protection  under  the  Convention  Against  Torture.  Orel‐
lana‐Arias  argues  that  the  Board,  in  addressing  the  CAT 
claim in a single sentence, failed to attend to his arguments 
and  demonstrate  that  it  considered  the  evidence.  It  is  true 
that an immigration judge must “consider the issues raised, 
and announce its decision in terms sufficient to enable a re‐
viewing court to perceive that it has heard and thought and 
not merely reacted.” Mansour v. I.N.S., 230 F.3d 902, 908 (7th 
Cir. 2000). But the Board is not “required to write an exegesis 
on every contention.” Id. The Board is presumed to have re‐
viewed  the  record  and  the  burden  is  on  the  petitioner  to 
prove  that  the  agency  failed  to  consider  his  arguments. 
Rashiah v. Ashcroft, 388 F.3d 1126, 1130 (7th Cir. 2004). More‐
over, we review the immigration judge’s decision wherever 
the  Board  has  not  supplanted  it  with  its  own  rationale.  Jab‐
ateh  v.  Lynch,  845  F.3d  332,  337  (7th  Cir.  2017).  Where  the 
Board has spoken, we review its reasoning. Id. But where it 
has not, we review the immigration judge’s reasoning. Id. To 
18                                                               No. 16‐1874 

the  extent  the  Board’s  decision  is  lacking,  therefore,  we  can 
look  to  the  immigration  judge’s  decision  to  fill  in  the  gaps. 
Although it is true that the Board’s discussion of the applica‐
tion for protection under CAT was quite cursory, the immi‐
gration  judge  dedicated  several  paragraphs  to  Orellana‐
Arias’s  CAT  claim  and  thus  we  have  sufficient  reasoning 
from  the  immigration  judge’s  decision,  together  with  the 
Board’s decision, to review. 
   The  burden  for  CAT  protection  is  no  less  stringent  than 
that  for  withholding  of  removal.  Lozano‐Zuniga,  832  F.3d  at 
830.  Orellana‐Arias  must  demonstrate  that  it  is  more  likely 
than  not  that  he  would  be  tortured  if  removed  to  El  Salva‐
dor. Id.  
           ‘Torture’ is defined as the intentional infliction 
           of ‘severe pain or suffering’ for the purpose of 
           coercion,  punishment,  or  discrimination  8 
           C.F.R.  §§  1208.16(c)(2),  208.18(a)(1).  Torture 
           does  not  include  ‘lesser  forms  of  cruel,  inhu‐
           man  or  degrading  treatment  or  punishment,’ 
           id. § 208.18(a)(2), or suffering inherent to ‘law‐
           ful sanctionsʹ imposed for violating the law, id. 
           § 208.18(a)(3). 
Id.  (citing  Borovsky  v.  Holder,  612  F.3d  917,  923  (7th  Cir. 
2010)).  The  applicant  for  CAT  protection  must  demonstrate 
that  the  torture was inflicted by or  at the behest  of, or  with 
the  consent  or  acquiescence  of,  a  public  official.  Lozano‐
Zuniga, 832 F.3d at 830.3 

                                                 
3  Orellana‐Arias  objects  to  the  immigration  judge’s  use  of  the  acquies‐

cence standard alone without also including “willful blindness” explicit‐
                                                          (continued) 
No. 16‐1874                                                                    19

     The immigration judge’s decision, supplemented by that 
of  the  Board,  concluded  that  Orellana‐Arias  had  not  sus‐
tained  his  burden  of  demonstrating  that  it  was  more  likely 
than  not  that  Orellana‐Arias  would  be  tortured  if  he  re‐
turned  to  Mexico.  In  assessing  whether  Orellana‐Arias  has 
met his burden, the immigration judge must address various 
factors  such  as  evidence  of  past  torture,  ability  to  relocate 
within  the  country,  evidence  of  grave  human  rights  viola‐
tions or other relevant country conditions. Tchenkou v. Gonza‐
les,  495  F.3d  785,  795  (7th  Cir.  2007)  (citing  8  C.F.R. 
§ 208.16(c)(3)(i)–(iv)).  The  immigration  judge  referred  back 
to her assessment of the withholding of removal claim, not‐
ing that his “CAT claim is based on the same arguments he 
made  for  withholding  of  removal.”  R.  138.  Therefore  the 
immigration  judge  addressed  Orellana‐Arias’s  evidence  of 
past torture (R. 132–134, 138), his claim that he could not re‐
locate  within  the  country, (R. 129),  and evidence of country 
conditions  (R.  130–31,  134–35,  137–38),  along  with  the  ac‐
companying details.  
                                                 
ly within the umbrella of acquiescence as some circuits have done. See, 
e.g., Myrie v. Attorney Gen. United States, 855 F.3d 509, 516 (3d Cir. 2017). 
Our  circuit  has  not  affirmatively  adopted  the  “willful  blindness  stand‐
ard” other than in passing while quoting the Board’s decision. See Loza‐
no–Zuniga,  832  F.3d  at  831  (“As  the  Board  held,  ‘[t]he  record  does  not 
sufficiently substantiate that any Mexican public official currently would 
seek  to  torture  the  respondent  or  would  acquiesce  in  or  exhibit  willful 
blindness toward any torture inflicted on him by any gang member, any 
criminal, or anyone else.’”) (citing decision of the Board below). But the 
Board  in  this  case  did  indeed  look  to  see  whether  the  government  was 
“willfully blind” to the gang activity and so even if that is the standard 
that this court requires, the two opinions, supplementing each other, en‐
gage in the correct evaluation. 
20                                                         No. 16‐1874 

    The immigration judge, having concluded that Orellana‐
Arias did  not suffer  harm  rising to  the level  of  persecution, 
also concluded that he could not show that it was more like‐
ly than not that Orellana‐Arias would be tortured should he 
return to El Salvador. All of his fear, the immigration judge 
concluded,  was  based  on  speculation.  The  immigration 
judge acknowledged that a couple of police officers had shot 
at  him  on  one  occasion  as  Orellana‐Arias  ran  away  from 
them,  but  the  court  concluded,  with  good  reason  based  on 
Orellana‐Arias’s testimony, that this was a case of mistaken 
identity or a random act of violence and not torture inflicted 
by  or  at  the  behest  of  a  public  official.  Orellana‐Arias  pre‐
sented country condition reports speaking to the violence in 
the  country  and  the  government’s  inability  to  control  it,  in‐
cluding its acquiescence that results from corruption. R. 130–
31, 134, 138. Nevertheless, none of this constituted evidence 
that Orellana‐Arias specifically would be targeted for torture 
by the government or due to its acquiescence. “Acquiescence 
of  a  public  official  requires  that  the  public  official,  prior  to 
the activity constituting torture, have awareness of such ac‐
tivity and thereafter breach his or her legal responsibility to 
intervene to prevent such activity.” Lozano–Zuniga, 832 F.3d 
at 831 (citing 8 C.F.R. § 1208.18(a)(7)). We are not compelled 
to  overrule  the  Board’s  finding  that  Orellana‐Arias  did  not 
demonstrate  that  any  torture  would  be  at  the  acquiescence 
(or willful blindness, for that matter, see footnote 3, supra) of 
the government.  
    The Board’s determination (along with that of the immi‐
gration judge where the Board had not spoken) is supported 
by  reasonable,  substantial,  and  probative  evidence  on  the 
record  considered  as  a  whole  and  therefore  the  petition  for 
review is DENIED.